DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
The preliminary amendment filed on 4/5/21 has been entered.  Applicant amended claims 1-15 and added claims 16-20.  Claims 1-20 are currently pending in this application.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
–In claim 1, line 6, “the PGM” should be changed to -- the PGM concentration--.   
–In claim 2, line 4, “the PGM” should be changed to -- the PGM concentration--.   
–In claim 3, line 3, “the PGM” should be changed to -- the PGM concentration--.   
–In claim 4, line 3, “the PGM” should be changed to -- the PGM concentration--.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites "the volume". There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites "the ratio". There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites "the platinum-group metal concentration (PGM) of the TWC1". There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the platinum-group metal concentration (PGM) of the TWC1". There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the sum”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites "the total amount”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites "the percentage”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites "the total amount”. There is insufficient antecedent basis for this limitation in the claim.
Claims 8-11 recite "the washcoat load”. There is insufficient antecedent basis for this limitation in the claim.
Claims 12-14, 20 recite "the oxygen storage capacity”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the ratio”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites "the total catalyst volume”. There is insufficient antecedent basis for this limitation in the claim.

Claims 17-19 recite "the washcoat load”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1- 3, 5-7, 14, 16, 17, 19, 3w20 are rejected under 35 U.S.C. 103 as being unpatentable over  Yoshioka (JP 2010-011749).


a first three-way-catalyst (TWC1)(53a) (Fig. 7), a gasoline particulate filter (GPF) (54) (Fig. 7) and a second three-way- catalyst (TWC2) (55) (Fig. 7), wherein the platinum-group metal concentration (PGM) of the TWC2 is greater than the PGM of the GPF (see par. [0116]).
However, Yoshioka fails to disclose wherein the PGM is determined in g/ft3 of the volume of the device.
It is the examiner's position that the unit for determining the PGM concentration in g/ft3 of the volume would have been an obvious matter of design choice well within the level of ordinary skill in the art.  Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).

Regarding claim 2, the modified Yoshioka discloses the system according to claim 1, Yoshioka fails to disclose wherein the ratio of the platinum-group metal concentration (PGM) of the TWC1 to the PGM of the TWC2 is from 1.1 to 10.  It is held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art at the time of the invention.

Regarding claim 3, the modified Yoshioka discloses the system according to claim 1, Yoshioka discloses wherein the platinum-group metal concentration (PGM) of the TWC1 is greater than the PGM of the TWC2 (see par. [0117]); however, fails to disclose PGM of the TWC 1 is at least 40% higher.  It is held that it is not inventive to discover the optimum workable 

Regarding claim 5, the modified Yoshioka discloses the system according to claim 1, Yoshioka fails to disclose wherein the total amount of platinum-group metal of the TWC2 is from 0.1 g to 8g. It is held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ

Regarding claim 6, the modified Yoshioka discloses the system according to claim1, Yoshioka further discloses wherein the TWC1 comprises palladium and/or rhodium and/or wherein the TWC2 comprises palladium and/or rhodium (see translation, par. [0117]).

Regarding claim 7, the modified Yoshioka discloses the system according to claim 1, Yoshioka fails to disclose wherein the percentage of rhodium of the total amount of platinum-group metal of the TWC2 is at least 10 wt.%. It is held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ

Regarding claim 14, 20, the modified Yoshioka discloses the system according to claim 1, Yoshioka further discloses wherein the oxygen storage capacity (OSC) of the TWC1 (see par. [0122, 0123]); however, fails to disclose the OSC is from 400 mg to 1250 mg.  It is held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art at the time of the invention.



Regarding claims 17, 19, the modified Yoshioka discloses the system according to claim 1, however, Yoshioka fails to disclose wherein the wahscoat of TWC1 is from 200 g/l to 280 g/l.  It is held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ

                                                               Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/D.T./
Examiner, AU 3747



/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747